Exhibit 1 For Immediate Release SUPERCOM Reports Record Profit for 4Q and FY 2012 Financial Results Net Income increased to $4.8m; GP margins increased to 82%; Operating Margin increased to 22.4% Herzliya, Israel, March 18, 2013 – SuperCom Ltd (OTC: SPCBF), a leading provider of e-ID, Security, HealthCare, Homecare, and Electronic Monitoring Solutions, today announced its results for the fourth quarter and FY 2011 ended December 31, 2012. Financial Highlights fortheFY 2012vs. FY 2011 · Revenues increased 13% to $8.94 million, compared to$7.92 million; · Gross Profit increased 59% to $7.3 million, compared to $4.6 million; · Gross Profit Margin increased to 82%, compared to 58%; · Operating expenses increased 14% to $5.3 million, compared to $4.6 million; · Operating income increased substantially to $2 million, compared to $54 thousand; · Net Income increased by over 4 times, to $4.8 million, compared to $1 million; Financial Highlights forthe4Q 2012vs.4Q 2011 · Revenues increased 65% to $3.2 million, compared to$1.9 million; · Gross Profit increased 280% to $3.2 million, compared to $1.1 million; · Operating expenses increased 36% to $2.6 million, compared to $1.9 million; · Operating income increased to $580 thousand, compared to a loss of $727 thousand; · Net Income increased 55% to $1.55 million, compared to $1 million; “We are very pleased with our performance in 2012, which was a fantastic turnaround year for us, our growth in revenue, our strong and steady profitability approaching 23% Operating Margin with operating income of $2.0 million , was a key milestone for SuperCom.” commented Arie Trabelsi, CEO of SuperCom. “We are optimistic with our ability to continually build on this progress within four of the most dynamic industries in the world, as we focus on delivering value for our customers, employees and shareholders.” “In comparison to last year, we successfully expanded our gross profit margin and significantly reduced our operating expenses by implementing our restructuring plan,” Mr. Trabelsi added. “These efforts positions us well to complete our process to increase our financial strength, putting us on the right path to achieve our business goals in becoming a key global player in the rapidly growing national e-ID, Electronic Monitoring for law enforcement, homecare, and healthcare arena." Operational Highlights for 2012 · The Company has broadened its activities. It is now providing solutions for the national electronic-ID market, electronic monitoring for law enforcement, and homecare and healthcare markets, using its proprietary RFID and Mobile technology platform; · Increased activities in the national electronic-ID market, while populating the e-ID division with outstanding e-ID, System Architects, Sales & Marketing Experts – putting together hundreds of man-years of national ID and e-ID experience into one superior e-ID Team; · Expanded its activities into the Community Electronics Monitoring market, creating an AM Team with outstanding and experienced executives in Law Enforcement AM, System Architecture, Mobile, Software and Sales & Marketing; · Expanded the Company’s R&D capabilities with world-class R&D experts in the area of Digital, RF, Mobile, Embedded, GUI, and Web – developing the cutting edge products and technologies; · Enriched and expanded the capabilities of the company’s PureRF™ Suite- an RFID and Mobile hardware-software hybrid tracking and monitoring platform; “I am proud to launch the new Supercom, our new streamlined and focused structure allows us to better target lucrative and growing vertical markets", Mr. Trabelsi added. "We have also brought on board many new and highly experienced executives and market experts to support our broadening activity. Supercom today is in the strongest position it has ever been, and we look forward to continuing to unleash our potential in 2013. ” Conference Call The Company will host a conference call today at 11:00 am EDT. To participate, please call one of the following telephone numbers at least 10 minutes before the start of the call: US: 1 at 11:00 am Eastern Time Israel: 03 918 0685 at 5:00 pm Israel Time International: + A replay will be available on the Company’s website on the day following the call. About SuperCom Since 1988, SuperCom has been a leading global provider of traditional & digital identity solutions, providing advanced safety, identification and security products and solutions, to Governments, private and public organizations throughout the world.SuperCom has been inspiring governments and national agencies, to design and issue secured Multi-ID documents and robust digital identity solutions to its citizen and visitors, using SuperCom e-Government platforms and innovative solutions for traditional and biometrics enrollment, personalization, issuance and border control services.SuperCom features a unique all-in-one field-proven RFID & mobile technology and products, accompanied with advanced complementary services for the healthcare and homecare, security and safety, community public safety, law enforcement, electronic monitoring, livestock monitoring, building and access automation and more. SuperCom’s website is http://www.supercom.com Corporate relations Contacts: Taly Gudovich Corporate Relations, SuperCom Ltd. Tel: + taly@supercom.com Investor Relations Contacts: Ehud Helft & Kenny Green CCG Investor Relations Tel: 1 supercom@ccgisrael.com This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Statements preceded or followed by or that otherwise include the words "believes", "expects", "anticipates", "intends", "projects", "estimates", "plans", and similar expressions or future or conditional verbs such as "will", "should", "would", "may" and "could" are generally forward-looking in nature and not historical facts. Forward-looking statements in this release also include statements about business and economic trends. Investors should also consider the areas of risk described under the heading "Forward Looking Statements" and those factors captioned as "Risk Factors" in the Company’s periodic reports under the Securities Exchange Act of 1934, as amended, or in connection with any forward-looking statements that may be made by the Company. These statements are subject to known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements arising from the annual audit by management and the Company’s independent auditors. The Company undertakes no obligation to update or revise these forward-looking statements, whether as a result of new information, future events or otherwise, after the date of this press release. ** Financial Tables to Follow ** SUPERCOM LTD CONDENSED CONSOLIDATED BALANCE SHEETS AT DECEMBER 31, 2012 Dec-31 Dec-31 Audited Audited U.S. dollars in thousands (except per share data) ASSETS CURRENT ASSETS: Cash and cash equivalents Trade receivables, net Deferred tax short - Other accounts receivable and prepaid expenses Inventories, net Total current assets SEVERANCE PAY FUND Deferred taxlong 0 PROPERTY AND EQUIPMENT, NET 93 96 Total assets SUPERCOM LTD CONDENSED CONSOLIDATED BALANCE SHEETS AT DECEMBER 31, 2012 Dec-31 Dec-31 Audited Audited U.S. dollars in thousands (except per share data) LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Short-term bank credit Trade payables Employees and payroll accruals Accrued expenses and other liabilities Convertible bonds - Short-term loan and others - Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY: Ordinary shares Additional paid-in capital Amount of liability extinguished on account of shares Accumulated deficit ) ) Total shareholders' equity (deficit) ) Total liabilities and shareholders' equity Year ended December 31, Revenues $ $ $ Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Other (income) expenses ) ) Total operating expenses Operating (loss) income 54 ) Financial (expenses) income, net ) Income (loss) before income tax ) Income tax ) ) Net income (loss) from continuing operations ) Loss from discontinued operations - - ) Net income (loss) $ $ $ ) Earnings (loss) per share from continuing operations: Basic $ $ $ ) Diluted $ $ $ ) Loss per share from discontinued operations basic and diluted: - - $ ) Net earnings (loss) per share: Basic $ $ $ ) Diluted $ $ $ ) Weighted average number of ordinary shares used in computing basicearnings (loss) per share Weighted average number of ordinary shares used in computing diluted earnings (loss) per share SUPERCOM LTD CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR PERIOD ENDED DECEMBER 31, 2012 3 months ended 3 months ended Dec-31 Sep-30 Audited Unudited U.S. dollars in thousands, except share data REVENUES COST OF REVENUES (2 ) GROSS PROFIT OPERATING EXPENSES: Research and development 98 90 73 92 Selling and marketing General and administrative Other (income) expense - - Total operating expenses OPERATING (LOSS) INCOME ) 38 FINANCIAL (EXPENSES) INCOME , NET ) ) ) INCOMEBEFORE INCOME TAX ) INCOME TAX (2
